 



Exhibit 10.1

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT DATED FEBRUARY 4, 2004, BETWEEN
DELPHAX TECHNOLOGIES INC. AND LASALLE BUSINESS CREDIT, LLC

     This Amendment No. 4 (this “Amendment”), made and entered into as of
February 11, 2005, is by and between Delphax Technologies Inc., a Minnesota
Corporation (the “U.S. Borrower”) and LaSalle Business Credit, LLC, a Delaware
limited liability company (the “U.S. Lender”).

RECITAL

     A. The U.S. Borrower and the U.S. Lender have entered into that certain
Loan and Security Agreement dated as of February 4, 2004, as amended by
Amendment No. 1 to Loan and Security Agreement dated as of February 24, 2004, as
amended by Amendment No. 2 to Loan and Security Agreement dated as of July 30,
2004, and as amended by Amendment No. 3 to Loan and Security Agreement dated as
of December 21, 2004 (as amended, the “U.S. Loan Agreement”).

     B. The U.S. Borrower and the U.S. Lender now desire to amend the U.S. Loan
Agreement, subject to the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

     1. Amendments.

     (a) Definitions. The U.S. Borrower and the U.S. Lender agree that Section 1
of the U.S. Loan Agreement is hereby amended by adding the following definitions
of “Applicable Margin (Revolving Loans” and “Applicable Margin (Term Loans)”
thereto in their correct alphabetical order:

“Applicable Margin (Revolving Loans)” shall mean the margin set forth below with
respect to LIBOR Rate Loans and Prime Rate Loans as in effect from time to time,
as applicable; provided, that the Applicable Margin (Revolving Loans) shall be
adjusted five (5) Business Days after receipt of Borrower’s quarterly financial
statements for each year based on Borrower’s Debt Service Coverage for the
12 month period ending on the date of calculation as shown on such financial
statements (provided that, if Borrower fails to deliver such financial
statements within the time period required by this Agreement, the Applicable
Margin (Revolving Loans) shall conclusively be presumed to be as specified for a
Debt Service Coverage less than 1.00 to 1.00), as set forth in the following
chart:

 



--------------------------------------------------------------------------------



 



                      LIBOR     Prime       Rate     Rate   Debt Service
Coverage   Loans     Loans  
Less than 1.00:1.00
    3.75 %     0.75 %
Greater than or equal to 1.00:1.00 but less than 1.25:1.00
    3.50 %     0.50 %
Greater than or equal to 1.25:1.00
    3.25 %     0.25 %

“Applicable Margin (Term Loans)” shall mean the margin set forth below with
respect to LIBOR Rate Loans and Prime Rate Loans as in effect from time to time,
as applicable; provided, that the Applicable Margin (Term Loans) shall be
adjusted five (5) Business Days after receipt of Borrower’s quarterly financial
statements for each year based on Borrower’s Debt Service Coverage for the
12 month period ending on the date of calculation as shown on such financial
statements (provided that, if Borrower fails to deliver such financial
statements within the time period required by this Agreement, the Applicable
Margin (Term Loans) shall conclusively be presumed to be as specified for a Debt
Service Coverage less than 1.00 to 1.00), as set forth in the following chart:

                      LIBOR     Prime       Rate     Rate   Debt Service
Coverage   Loans     Loans  
Less than 1.00:1.00
    4.00 %     1.00 %
Greater than or equal to 1.00:1.00 but less than 1.25:1.00
    3.75 %     0.75 %
Greater than or equal to 1.25:1.00
    3.50 %     0.50 %

     (b) Interest Rates. The U.S. Borrower and the U.S. Lender agree that a
section 4(a) of the U.S. Loan Agreement is hereby amended and restated to read
in its entirety as follows:

(a) Interest Rate.

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (i), (ii) or
(iii) below:

-2-



--------------------------------------------------------------------------------



 



(i) As to Revolving Loans, at the rate of one quarter of one percent (0.25%) per
annum in excess of the Prime Rate in effect from time to time; provided, that
commencing on February 1, 2005 and until five (5) Business Days after Borrower
has delivered the financial statements and the compliance certificate required
by Section 9(c) for the calendar month ending June 30, 2005, Revolving Loans
shall bear interest at a rate per annum equal to the sum of (A) the Prime Rate,
plus (B) the Applicable Margin (Revolving Loans). As to the Term Loans, at the
rate of one-half of one percent (0.50%) in excess of the Prime Rate in effect
from time to time; provided, that commencing on February 1, 2005 and until five
(5) Business Days after Borrower has delivered the financial statements and the
compliance certificate required by Section 9(c) for the calendar month ending
June 30, 2005, the Term Loans shall bear interest at a rate per annum equal to
the sum of (A) the Prime Rate, plus (B) the Applicable Margin (Term Loans). All
such interest shall be payable on the last Business Day of each month in
arrears. Said rate of interest shall increase or decrease by an amount equal to
each increase or decrease in the Prime Rate effective on the effective date of
each such change in the Prime Rate.

(ii) As to Revolving Loans, at the rate of three and one-quarter of one percent
(3.25%) in excess of the LIBOR Rate for the applicable Interest Period;
provided, that commencing on February 1, 2005 and until five (5) Business Days
after Borrower has delivered the financial statements and the compliance
certificate required by Section 9(c) for the calendar month ending June 30,
2005, Revolving Loans shall bear interest during the Interest Period applicable
thereto at a rate per annum equal to the sum of (A) the LIBOR Rate for the
applicable Interest Period, plus (B) the Applicable Margin (Revolving Loans). As
to Term Loans, at the rate of three and one-half of one percent (3.50%) in
excess of the LIBOR Rate for the applicable Interest Period; provided, that
commencing on February 1, 2005 and until five (5) Business Days after Borrower
has delivered the financial statements and the compliance certificate required
by Section 9(c) for the calendar month ending June 30, 2005, the Term Loans
shall bear interest during the Interest Period applicable thereto at a rate per
annum equal to the sum of (A) the LIBOR Rate for the applicable Interest Period,
plus (B) the Applicable Margin (Term Loans). Each rate in the preceding two
sentences shall remain fixed for such Interest Period. “Interest Period” shall
mean any continuous period of one (1), two (2) or three (3) months, as selected
from time to time by Borrower by irrevocable notice (in writing, by telecopy,
telex, electronic mail or cable) given to Lender not less than three
(3) Business Days prior to the first day of each respective Interest

-3-



--------------------------------------------------------------------------------



 



Period; provided that: (A) each such period occurring after such initial period
shall commence on the day on which the immediately preceding period expires;
(B) the final Interest Period shall be such that its expiration occurs on or
before the end of the Original Term or any Renewal Term; and (C) if for any
reason Borrower shall fail to timely select a period, then such Loans shall
continue as, or revert to, Prime Rate Loans. Interest shall be payable on the
first Business Day of each month in arrears and on the first Business Day of
such Interest Period.

(iii) Upon the occurrence of an Event of Default and during the continuance
thereof, the Loans shall bear interest at the rate of two percent (2.0%) per
annum in excess of the interest rate otherwise payable thereon, which interest
shall be payable on demand. All interest shall be calculated on the basis of a
360-day year.

(c) Debt Service Coverage. The U.S. Borrower and the U.S. Lender agree that
paragraph 14(b) of the U.S. Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(b) Debt Service Coverage.

As of the last day of the fiscal quarter ending on or about December 31, 2004,
for the twelve (12) month period ending on that date, Borrower shall not permit
Debt Service Coverage to be less than 1.00 to 1.00. As of the last day of the
fiscal quarter ending on or about March 31, 2005, for the twelve (12) month
period ending on that date, Borrower shall not permit Debt Service Coverage to
be less than 0.75 to 1.00. Thereafter, as of the last day of each fiscal
quarter, for the twelve (12) month period ending on that date, Borrower shall
not permit Debt Service Coverage to be less than 1.25 to 1.00.

(d) Interest Coverage. The U.S. Borrower and the U.S. Lender agree that
paragraph 14(c) of the U.S. Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(c) Interest Coverage.

As of the last day of the fiscal quarter ending on or about December 31, 2004,
for the twelve (12) month period ending on that date, Borrower shall not permit
Interest Coverage to be less than 1.50 to 1.00. As of the last day of the fiscal
quarter ending on or about March 31, 2005, for the twelve (12) month period
ending on that date, Borrower shall not permit Interest Coverage to be less than
1.25 to 1.00. Thereafter, as of the last day of each fiscal quarter, for the
twelve (12) month period ending on that date, Borrower shall not permit Interest
Coverage to be less than 1.50 to 1.00.

-4-



--------------------------------------------------------------------------------



 



     2. Conditions Precedent. The amendments contained in this Amendment shall
become effective upon delivery by the U.S. Borrower to the U.S. Lender of, and
compliance by the U.S. Borrower with, the following:

     (a) This Amendment, duly executed by the U.S. Borrower and the U.S. Lender.

     (b) The Reaffirmation of Guarantee attached hereto, duly executed by
Delphax Technologies Canada Limited.

     3. Representations and Warranties. The U.S. Borrower hereby represents and
warrants to the U.S. Lender as follows:

     (a) that on and as of the date hereof and after giving effect to this
Amendment there will exist no Default or Event of Default (as defined in the
U.S. Loan Agreement) under the U.S. Loan Agreement as amended by this Amendment
on such date which has not been waived by the U.S. Lender.

     (b) the U.S. Borrower has the power and legal right and authority to enter
into this Amendment and any other document or instrument to be executed by the
U.S. Borrower in connection with this Amendment (collectively, the “Amendment
Documents") and has duly authorized as appropriate the execution and delivery of
the relevant Amendment Documents by proper corporate action.

     4. Ratification of U.S. Loan Agreement. Except as expressly amended hereby,
the U.S. Loan Agreement is hereby ratified and confirmed by the parties hereto
and remain in full force and effect in accordance with the terms thereof.

     5. Subordinated Creditor Consent. The U.S. Borrower shall (a) undertake its
best efforts to, within 30 days of the date of this Amendment, deliver to the
U.S. Lender the Acknowledgment and Agreement of Subordinated Creditor
(collectively, the “Subordinated Creditor Consent”) set forth at the end of this
Amendment, duly executed by Tate Capital Partners Fund, LLC (the “Subordinated
Creditor”) and (b) undertake its best efforts to cause the Subordinated Creditor
to not require the U.S. Borrower to execute and deliver any other amendments to
its loan documents with the Subordinated Creditors or to pay any fees to the
Subordinated Creditor as a condition to executing its Subordinated Creditor
Consent.

     6. General Release. The U.S. Borrower hereby absolutely and unconditionally
releases and forever discharges the U.S. Lender, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the U.S. Borrower has had, now has
or has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this

-5-



--------------------------------------------------------------------------------



 



Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

[Remainder of this page intentionally left blank.]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

            DELPHAX TECHNOLOGIES INC.
      By /s/ Jeffrey S. Mathiesen       Title VP & CFO           

            LASALLE BUSINESS CREDIT, LLC
      By /s/ Cindy Jamroziak       Title VP           

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF GUARANTEE

     Delphax Technologies Canada Limited, in its capacity as a guarantor of the
indebtedness of Delphax Technologies Inc. (the “U.S. Borrower”) to LaSalle
Business Credit, LLC (the “U.S. Lender”), pursuant to the Guarantee dated as of
February 4, 2004 (the “Guarantee”), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms and execution thereof; (iii)
reaffirms its obligations to the U.S. Lender pursuant to the terms of the
Guarantee; and (iv) acknowledges that the U.S. Lender may amend, restate,
extend, renew or otherwise modify the Loan and Security Agreement with the U.S.
Borrower and any indebtedness or agreement of the U.S. Borrower, or enter into
any agreement or extend additional or other credit accommodations to the U.S.
Borrower, without notifying or obtaining the consent of the undersigned and
without impairing the liability of the U.S. Borrower under the Guarantee.

            DELPHAX TECHNOLOGIES CANADA LIMITED
      By /s/ Jeffrey S. Mathiesen       Title CFO         

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR

     The undersigned, a subordinated creditor of Delphax Technologies Inc. (the
“U.S. Borrower”) pursuant to a Subordination Agreement dated as of February 4,
2004 (the “Subordination Agreement”) between the undersigned and LaSalle
Business Credit, LLC (the “U.S. Lender”) hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms and execution thereof; and
(iii) reaffirms its obligations to the U.S. Lender pursuant to the terms of its
Subordination Agreement.

            TATE CAPITAL PARTNERS FUND, LLC
      By /s/ Frank McEvoy       Title General Partner           

 